Opinion by
Mr. Justice Brown,
The Lancaster and York Furnace Street Railway Company owns and operates a trolley road from Millersville through Martic Forge to York Furnace, in the county of Lancaster. At Martic Forge the road of the Lancaster and Southern Railway Company connects with it. This road runs southwardly through Mount Nebo. On March 21,1905, the plaintiff below, with a number of other persons, went from Lancaster to Mount Nebo to attend a funeral. According to the testimony offered by her, arrangements had been made with the president of the defendant company to carry the funeral party from Lancaster to Mount Nebo for fifty-five cents for the round trip. The defendant evidently had some traffic contract with the Conestoga Traction Company, operating a street railway from Lancaster to Millersville, for, under the tickets issued to them by the defendant, the party were carried over this road to Millersville, where they took the car of the defendant at the point of its connection with the line of the Conestoga Traction Company. TJpon reaching Martic Forge the car was switched over to tjie tracks of the Lancaster and Southern Railway Company and taken to Mount Nebo. On a steep down grade, on the return trip, the accident occurred in which the plaintiff was injured.
The undisputed facts are that when the car reached Martic Forge it was switched over on the tracks of the Lancaster and Southern Railway Company by the employees of the defendant — the same motorman and conductor that had brought it from Millersville — and this in the presence of its superintendent. He had come with them from Millersville; he rode with them over the Lancaster and Southern road to Mount Nebo, started back with them on the return trip and jumped with them from the car when it got beyond their control.
On this appeal from the judgment against it for its negligence the appellant contends that the running of its car over the tracks of the Lancaster and Southern railway was beyond the scope of the power or authority of either its superintendent or president, and, therefore, “ even though the fact were found that the superintendent did run and the president agreed to its running over this road, such agreement and their action under it would not be binding upon the defendant.” For this reason we are asked to reverse the judgment. This, in ef*604feet, means that before the plaintiff trusted herself to the employees of the defendant in running its car over the tracks of the other company, she ought to have inquired whether the president and superintendent had been duly authorized by the board of directors to use the tracks of that company. But little consideration was given this by the Superior Court. We cannot give it more. When the appellant received the plaintiff in its car at Millersville she became its passenger under an express contract with its president to carry her not only to Martic Forge, but to Mount Nebo. Upon reaching Martic Forge it did not transfer her to a car of the Lancaster and Southern Railway Company, but, keeping her in its own car, switched the same over onto the tracks of the independent company for the purpose of being taken by its own superintendent, conductor and motorman to the place of the funeral; and the superintendent testified that the car was put upon the other tracks in pursuance of information from his superior officers. Under the circumstances, the plaintiff was as much the passenger of the defendant company when the car started over the tracks of the Lancaster and Southern Railway Company as she had been between Millersville and Martic Forge. The tracks of the Lancaster and Southern Railway Company were made the tracks of the defendant company pro hac vice by its president and superintendent, and for its negligence while running its car over them, its responsibility is just what it would have been if the accident had occurred between Millersville and York Furnace.
Judgment affirmed.